Firefighters & Police Officers'
                                                                     Civil Service Commission of
                                                                      the City of Laredo, Texas;
                                                                    Irma Mireles, Vidal Cantu, Jr.
                                                                                  & /s

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 16, 2015

                                      No. 04-15-00414-CV

                                     Jose "Joe" HINOJOSA,
                                            Appellant

                                                 v.

  FIREFIGHTERS & POLICE OFFICERS' CIVIL SERVICE COMMISSION OF THE
       CITY OF LAREDO, TEXAS; Irma Mireles, Vidal Cantu, Jr. & Jesus Torres,
                                Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVZ-000338-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        The reporter’s record was due in the appeal on September 7, 2015, and per court order,
appellant has until September 18, 2015, to pay for the clerk’s record or prove he is entitled to a
record with payment. On September 10, 2015, appellant’s counsel filed a motion to withdraw,
stating in essence that he has, on four separate occasions, attempted to contact appellant and
advise him of the necessity of paying for the appellate record and the potential for dismissal in
the absence of same. Appellant has been unresponsive, so counsel seeks to withdraw.

        Motions to withdraw by counsel are governed by Rule 6.5 of the Rules of Appellate
Procedure. The rule requires that a motion to withdraw must contain: (1) a list of current
deadlines; (2) the party’s name and last known address and telephone number; (3) a statement
that a copy of the motion was delivered to the party – by hand or by first class and certified mail;
and (4) a statement that the party was notified in writing of the right to object to the motion.
Appellant’s counsel did not comply with requirements (1), (2), or (4). Although counsel did
provide a mailing address for appellant, he did not provide a telephone number. Accordingly, we
DENY counsel’s motion to withdraw.

       In his motion to withdraw, counsel also requested an extension of time to file the record.
Such extensions must be filed by the court reporter and the clerk. Counsel may request
additional time to respond to this court’s order regarding payment for the record, but he may not
request an extension of time to file the record on behalf of the reporter or the clerk. Accordingly,
we DENY counsel’s request for an extension of time to file the record.
      Based on the foregoing, counsel remains as counsel for appellant on appeal. Counsel is
reminded a response to our order regarding payment for the clerk’s record is due on or before
September 18, 2015.

      We order the clerk of this court to serve a copy of this order on appellant (at the address
provided by counsel), all counsel, the court reporter, and the district clerk.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court